Citation Nr: 0329671	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  97-34 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a nervous 
condition.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
cardiovascular condition

3.  Entitlement to an increased rating for the service-
connected right ankle disability, currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased rating for the service-
connected lumbar spine disability, currently evaluated as 20 
percent disabling.

5.  Entitlement to an increased rating for the service-
connected cervical disability, currently evaluated as 10 
percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to September 
1985.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 rating decision of the Department of 
Veterans Affairs (VA) San Juan, Puerto Rico Regional Office 
(RO).   

The issue of entitlement to service connection for a nervous 
disorder will be addressed in the remand portion of this 
decision.  


FINDINGS OF FACT

1.  In a March 1986 rating action, service connection for 
right bundle branch block (RBBB) was denied; the veteran did 
not file a timely substantive appeal from that decision.

2.  In March 1993, the RO determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for RBBB and denied service connection for 
arteriosclerotic heart disease (ASHD).  The veteran did not 
file a timely substantive appeal from that decision.  

3.  Evidence has been presented since the March 1993 RO 
decision which is so significant that it must be considered 
in order to fairly decide the merits of the claim.

4.  The veteran's right ankle disability is manifested by x-
ray evidence of arthritis and complaints of pain with no 
objective clinical evidence of painful limitation of motion 
of the ankle.

5.  The service-connected lumbar myositis, osteoarthritis and 
degenerative disc disease L5-S1 with associated concentric 
disc bulging is manifested by complaints of low back pain and 
no more than moderate limitation of motion; severe limitation 
of motion or severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion is not 
shown.

6.  The service-connected cervical myositis, severe cervical 
osteoarthritis, C5-6 small to moderate size central 
herniation is manifested by complaints of neck pain and 
moderate limitation of flexion of the cervical spine; severe 
limitation of motion of the cervical spine is not shown.

7.  The veteran's lumbar and cervical spine disabilities do 
not approximate severe symptoms of intervertebral disc 
syndrome, recurring attacks, with intermittent relief, and 
there is no objective medical evidence of intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted for the 
purpose of reopening the claim of service connection for a 
cardiovascular condition.  38 U.S.C.A. §§ 5107, 5108, 7104, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2002).

2.  The criteria for a disability rating in excess of 10 
percent for the service-connected right ankle disability is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West  2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Part 4, 
Diagnostic Codes 5003, 5010, 5271 (2002).

3.  The criteria for a disability rating in excess of 20 
percent for service-connected lumbar spine disability are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2002).

4.  The criteria for a disability rating of 20 percent, but 
no more, for the service-connected cervical spine disability 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5290, 5293 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2002), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claim at issue.  
For the claim to reopen, the version of the appropriate 
regulation in effect prior to August 29, 2001, will be 
applied.  See 38 C.F.R. § 3.156(a).

The veteran's claims were received in February 1992.  There 
is no issue as to provision of a form or instructions for 
applying for the benefits.  38 U.S.C.A. § 5102 (West 2002); 
38 C.F.R. § 3.159(b)(2) (2002).

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  The United States Court of 
Appeals for Veterans Claims (Court) has held that both the 
statute and the regulation clearly require the Secretary to 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the Secretary.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The RO has obtained copies of VA treatment records dated from 
June 1998 to May 2002.  The RO has also obtained copies of 
records of the Social Security Administration pertaining the 
veteran's award of disability benefits.  While the veteran 
has claimed that his service-connected right ankle, lumbar 
spine and cervical spine disability has increased in 
severity, he has not identified any treatment for those 
disabilities.  

By letter dated in March 2002, the RO advised the veteran of 
the VCAA.  He was advised that the VA would assist him in 
obtaining evidence necessary to establish entitlement to 
benefits.  He was asked to identify medical evidence showing 
that the service-connected spine and ankle disabilities had 
increased in severity and he was advised that the RO would 
assist in obtaining the evidence necessary to support his 
claims, including medical records, employment records, or 
records from other federal agencies.  The veteran was also 
notified of the provisions of the VCAA and the implementing 
regulations in the November 2002 supplemental statement of 
case.  Thus, the veteran was notified that he should provide 
information (who treated him) and the RO would get the 
records.  The veteran has not identified any additional 
medical records pertinent to his claim that have not been 
obtained.

VA has satisfied the duty to tell the veteran what 
information and evidence is needed to substantiate the claim 
and what evidence he must provide and what VA will obtain or 
request on his behalf.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  As noted above, the RO has obtained 
the veteran's VA outpatient and hospital treatment records 
and Social Security records.  The veteran has not identified 
any additional VA or private treatment records with regard to 
his claim.  There is no reasonable possibility further 
assistance might substantiate the claim.  See 38 U.S.C.A. 
§ 5103A(2) (West 2002); 38 C.F.R. § 3.159(d) (2002). 

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran was afforded VA examinations in May 
1997, May 2000, and April 2002.

On appellate review, there are no areas in which further 
development is needed.  The appellant was informed of the 
provisions of the VCAA and of the implementing regulations in 
the March 2002 supplemental statement of the case.  The 
requirements of the law and regulations have been 
substantially met and the Board will proceed to consider the 
merits of the appeal.

With regard to the issue of whether new and material evidence 
has been presented to reopen the claim of service connection 
for a cardiovascular disorder, the Board finds that the RO 
has fully satisfied its duties of notice and assistance and 
that sufficient evidence is of record to decide the veteran's 
claim.  If there were any deficiency of notice or assistance, 
it would not be prejudicial to the veteran, given the 
favorable nature of the Board's decision with regard to this 
issue.  No further assistance in developing the facts 
pertinent to the issue is required. 


II.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
cardiovascular disorder.

In a March 1986 rating decision, the RO denied service 
connection for RBBB on the basis that it was a congenital or 
development abnormality, not accompanied by other cardiac 
findings, not aggravated by service.  The veteran submitted a 
notice of disagreement as to that issue in March 1986 and a 
statement of the case was issued in April 1986.  The RO 
determined that the veteran did not perfect an appeal as to 
that issue.  

By rating action in May 1987, service connection for 
hypertension was denied.  The veteran did not appeal that 
issue.

By rating action in March 1993, the RO denied a claim for 
service connection for ASHD and determined that new and 
material evidence had not been submitted to reopen the 
previously denied claim for service connection for RBBB.  In 
November 1993, the veteran submitted a notice of disagreement 
regarding RBBB and a statement of the case was issued in 
March 1994.  The veteran did not submit a substantive appeal.  

In January 1997, the veteran submitted he request to reopen a 
claim for service connection for a cardiac condition.  

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b); 
38 C.F.R. § 20.302(a) (2002).  If a Notice of Disagreement is 
filed within the one-year period, the RO shall issue a 
Statement of the Case.  38 U.S.C.A. § 7105(d).  The veteran 
is provided a period of 60 days (or the remainder of the one-
year period from the date of mailing of the notice of the 
determination being appealed) to file the formal appeal.  38 
U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b)(2002).

In the absence of a perfected appeal, the RO's decision 
becomes final, and the claim will not thereafter be reopened 
or allowed, except as otherwise provided.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160(d), 20.1103 (2002).  As the 
veteran did not file a substantive appeal with regard to the 
March 1993 rating decision which denied service connection 
for a heart condition, the decision became final.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

The Court summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence at the time of the March 1993 rating decision 
includes that service medical records which showed that 
electrocardiograph testing revealed RBBB.  An August 1983 
follow-up treatment record noted RBBB without evidence of 
heart disease, benign prognosis.  On separation examination 
in June 1985, it was noted that the veteran had a history of 
RBBB per EKG in June 1983.  The clinical evaluation of the 
heart was normal and no heart defect was noted.  A June 1985 
chest x-ray was normal.  

The evidence also included a December 1985 Fort Sam Houston 
Medical Center hospital summary which noted RBBB on EKG.  
There was no pertinent diagnosis regarding the heart.  On VA 
examination in February 1987, the history of RBBB was noted 
and on examination, no heart abnormalities were noted.  It 
was indicated that EKG showed regular sinus rhythm and RBBB. 
The diagnosis was mild hypertension, not under therapy and 
RBBB, not necessarily imply organic heart disease; it may 
occur in a normal individual.  A December 1991 VA hospital 
record noted a diagnosis of ASHD and organic heart disease 
manifested by RBBB since 1985.  

New and material evidence has been received.  The new 
evidence includes VA outpatient and hospital records dated 
from June 1998 to May 2002 showing treatment for a heart 
condition included atrial fibrillation, acute coronary 
syndrome with severe two-vessel disease, congestive heart 
failure, left ventricular systolic dysfunction and 
hypertension. The new evidence also consists of records 
obtained from the Social Security Administration which 
includes a December 1998 examination report which shows that 
the veteran reported he had a heart attack in 1990 for which 
he was hospitalized at Fort Sam Houston.  He also reported 
that he had another episodes of chest pain for which he was 
also hospitalized.  The diagnoses included ASHD.  This 
evidence bears directly and substantially upon the specific 
matter under consideration and was not considered by the RO 
in its March 1993 decision.  Therefore, the additional 
medical records are so significant that they must be 
considered in order to fairly decide the merits of this 
claim.  The aforementioned evidence constitutes new and 
material evidence under 38 C.F.R. § 3.156(a), and the Board 
is required to reopen the previously denied claim.  

Thus, the Board finds that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for a heart condition.


III.  Generally applicable law and regulation pertaining to 
increased rating claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2002), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

An evaluation of the level of disability must also include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities.  38 C.F.R. § 4.10 
(2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints or muscles, or associated structures, 
or to deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion. Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. A little-used part of 
the musculoskeletal system may be expected to show evidence 
of disuse, either through atrophy, the condition of the skin, 
absence of the skin, absence of normal callosity or the like. 
38 C.F.R. § 4.40 (2002).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations. 38 C.F.R. § 4.45 (2002).


IV.  Increased rating for right ankle disability

The veteran seeks a rating in excess of 10 percent for the 
service-connected right ankle disability.  By rating action 
in March 1986, the RO granted service connection for a 
fracture of the right lateral malleolus, and assigned a 
noncompensable rating under Diagnostic code 5271 from October 
1985.  By rating action in July 1997, the RO recharacterized 
the right ankle disability as fracture, right lateral 
malleolus, posttraumatic arthritis by x-rays of May 1997, on 
the basis of the findings shown on the May 1997 VA 
examination.  The RO assigned a 10 percent rating under 
Diagnostic Codes 5271-5003, effective from the date of the 
increased rating claim submitted in January 1997.

Traumatic arthritis, substantiated by x-ray findings, is to 
be rated as degenerative arthritis (Diagnostic Code 5003).  
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2002).

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint in noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is for application 
for each major joint affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
rating is warranted where there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints and a 20 percent rating will be assigned where there 
is x-ray evidence of involvement of 2 or more major joints or 
2 or more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2002).  The ankle is considered a major joint for the 
purpose of rating disability for arthritis. 38 C.F.R. § 4.45 
(2002).

Moderate limited motion of the ankle warrants a 10 percent 
evaluation.  Marked limited motion of the ankle warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2002).

On VA examination in May 1997, the veteran indicated that 
there was no right ankle pain but reported that there were 
days when he limped and had pain.  Examination of the right 
ankle revealed that there was no swelling.  There was a 
flattening body deformity of the right lateral malleolus one 
half the size of the normal one.  There was no crepitus, 
instability or tenderness to palpation of the right ankle.  
There was normal muscle strength of the right ankle with no 
muscle atrophy.  There was full and complete range of motion 
of the right ankle that was pain free.  The veteran was able 
to stand, squat, rise on toes and heels and do complete 
supination and pronation with both ankles without pain.  Gait 
was normal.  The diagnosis was fracture of the right ankle 
lateral malleolus with post-traumatic arthritis by x-rays.

The records of the Social Security Administration include a 
December 1998 examination report during which the veteran did 
not report any complaints regarding the right ankle.  Range 
of motion testing showed dorsiflexion to 20 degrees 
bilaterally and plantar flexion to 40 degrees bilaterally.

On VA examination in May 2000 the veteran reported that upon 
walking a lot or jumping, he had pain in the medial aspect of 
the ankle.  No other symptomatology of the right ankle was 
reported.  He reported that Naproxen gave good pain control 
for the ankle pain.  The veteran indicated that he had not 
received medical treatment in the previous year for the right 
ankle.  The veteran reported in the previous year he had 
eight severe bouts of right ankle pain which impaired him 
functionally and he used massage to relieve the pain.  He 
denied any episodes of dislocation or recurrent subluxation 
of the right ankle.  He indicated that he had never gone to 
the Puerto Rico State Insurance Fund due to the right ankle 
condition.  He reported that he had difficulty walking and 
claimed he could not run.  Range of motion testing of the 
right ankle showed dorsiflexion to 20 degrees and plantar 
flexion to 45 degree with no pain on motion testing.  The 
examiner indicated that there was no objective evidence of 
painfull motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement or guarding of 
movement of the right ankle.  There was no ankylosis of the 
right ankle.  The diagnoses were right lateral malleolus 
fracture and degenerative joint disease of the right ankle, 
post-traumatic, by x-rays in May 1997.     

After a full review of the record, the Board concludes that a 
rating in excess of 10 percent for the right ankle disability 
is not warranted.  The evidence shows that the veteran has 
post-traumatic degenerative arthritis of the right ankle.  
The clinical findings on both the May 1997 and May 2002 VA 
examination reports show that there was normal range of 
motion of the right ankle and no clinical evidence of pain on 
motion.  There is no evidence of any outpatient treatment for 
the right ankle during the entire appeal period and the 
veteran has not reported any treatment.  There is no evidence 
of marked limitation of the right ankle that would warrant a 
20 percent rating under Diagnostic Code 5271 pertaining to 
limited motion of the ankle.  Because there is x-ray evidence 
of arthritis of the right ankle and no clinical evidence of 
limitation of motion, a 10 percent rating is appropriate 
under Diagnostic Code 5003.  As the disability involves only 
one major joint, there is no basis for a 20 percent rating 
under Diagnostic Code 5003 in the absence of limitation of 
motion of the right ankle.

The Board has considered other potentially applicable rating 
criteria.  There is no evidence of ankylosis of the ankle and 
Diagnostic Code 5270 (ankylosis of the ankle) is not for 
application in this case.

The Board must consider the effect of the disability on the 
veteran's daily life, including pain.  In DeLuca v. Brown, 8 
Vet. App. 202 (1995) it was held that 38 C.F.R. §§ 4.40, 4.45 
were not subsumed into the diagnostic codes under which a 
veteran's disabilities are rated.  Therefore, the Board must 
consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40 (2002). Functional loss may 
occur as a result of weakness or pain on motion of the 
affected body part. 38 C.F.R. § 4.40 (2002).  The factors 
involved in evaluating, and rating, disabilities of the 
joints include: weakness; fatigability; incoordination; 
restricted or excess movement of the joint; or pain on 
movement. 38 C.F.R. § 4.45 (2002).  These factors do not 
specifically relate to muscle or nerve injuries independently 
of each other, but rather, refer to overall factors, which 
must be considered when rating the veteran's joint injury.  
See DeLuca, 202 Vet. App. 202, 206-07 (1995).

The current 10 percent evaluation for the right ankle 
disability is more than adequate to compensate for any 
hypothetical increase in functional disability that may be 
attributable to pain on use or during flare-ups, given that 
the veteran's ankle has not, on examinations, exhibited any 
limitation of motion which would warrant a compensable 
evaluation.  Additionally, the Board points out that, even 
assuming that some limitation of motion might occur on use or 
with flare-ups, it would not support a higher rating.  That 
is because, by the terms of Diagnostic Code 5003, the 10 
percent rating based on x-ray evidence is not to be combined 
with a rating based on limitation of motion.

The Board concludes that the preponderance of the evidence is 
against a disability rating higher than 10 percent for the 
service-connected right ankle disability.  In reaching this 
decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


V.  Cervical and lumbar spine disabilities

a.  Factual background

On VA examination in May 1997, the veteran reported low back 
pain with radiation to both inguinal areas and the posterior 
aspect up to the calf.  Pain worsened with standing or 
sitting for a long time and with sexual relations.  He 
reported taking Motrin twice a day and that he was not taking 
physical therapy.  He indicated that the had severe low back 
pain attacks one to two times a year that required going to 
the doctor or emergency room for treatment with medication or 
injections.  He denied any cervical spine pain.  The examiner 
indicated that April 1997 x-rays showed cervical spondylosis; 
degenerative disk disease of C3-4, C4-5, C6-7; bilateral C3-4 
and right C4-5 nodular foramina compromise; and bony stenosis 
of the C3-4, nodular foramina bilaterally and in the right 
C4-5 nodular formen.  Examination revealed no postural 
abnormalities or fixed deformities of the back.  There was no 
evidence of muscle spasm on cervical lumbar paravertebral 
muscles.  There was tenderness to palpation on interspinous 
process of lumbar vertebra.  Range of motion testing of the 
cervical spine showed forward flexion to 30 degrees, backward 
extension to 30 degrees, bilateral rotation to 20 degrees, 
and bilateral lateral flexion to 40 degrees.  Range of motion 
testing of the lumbar spine showed forward flexion to 65 
degrees, backward extension to 20 degrees and bilateral later 
flexion to 35 degrees.  There was objective evidence of pain 
on motion on backward extension only of the lumbar spine.  
There was exquisite pain objectively on all movements on the 
cervical spine.  There was no muscle atrophy of the upper or 
lower extremities.  There was negative straight leg raising 
in both legs.  There was normal muscle strength in the upper 
and lower extremities.  X-rays of the lumbar spine showed 
degenerative disc disease at L4-5.  The diagnosis was 
degenerative arthritis of the lumbar spine with right L5 
spondylolysis by x-ray.

A June 1998 VA outpatient record noted complaints of low back 
pain.  An August 1998 VA report of magnetic resonance imaging 
(MRI) testing included an impression of C4-5 moderate to 
severe central spinal canal stenosis, C5-6 small to moderate 
size central herniation, C6-7 small diffuse posterior 
osteophytes and severe degenerative changes of the cervical 
spine.  An August 1998 report of MRI testing of the lumbar 
spine included diagnoses of severe degenerative disc disease 
at L5-S1, suspected lumbar spasm and degenerative changes of 
the lumbosacral spine.

Records of the Social Security Administration include a 
December 1998 examination report which shows that the veteran 
reported that he stopped working as an insurance agent 
because of pain in the low back which radiated to the left 
leg and pain in the neck with inability to turn the neck.  
Neurological evaluation showed decreased deep tendon reflexes 
and no other motor or sensory deficits.  It was noted that he 
could not sit with legs stretched at 90 degrees.  Range of 
motion testing of the cervical spine revealed flexion and 
extension to 30 degrees, right lateral flexion to 30 degrees, 
left lateral flexion to 10 degrees, rotation to the right to 
30 degrees and rotation to the left to 10 degrees.  Range of 
motion testing of the lumbar spine showed flexion to 70 
degrees and bilateral lateral flexion to 20 degrees.  The 
assessment included severe osteoarthritis of the spine, 
cervical spinal cord compression and herniated nucleus 
pulposis at C5-6.  The examiner indicated that there was 
marked cervical muscle spasm and marked diminution of range 
of motion of the neck.  

On VA examination in May 2000, the August 1998 MRI 
impressions regarding both the lumbar and cervical spine were 
noted.  The veteran reported mild to moderate cervical pain 
with difficulty stretching arms overhead.  He reported 
moderate low back pain with occasional radiation to the right 
foot and swelling of the feet.  He indicated that he was not 
taking any painkillers and that he had taken Naproxen four 
days earlier with good pain control for three to four hours.  
He indicated that precipitating factors were sitting or 
standing for a long time and lifting or bending for objects.  
An alleviating factor was walking.  He reported that he had 
three to four occasions per month that pain was severe and he 
would take medication until the pain was relieved.  The 
veteran reported that he had worked from 1988 to 1995 as an 
insurance agent and had not claimed workers compensation due 
to the lumbar or cervical spine disabilities.  He reported 
that he was unable to lift heavy objects and could not play 
basketball.  Range of motion testing of the cervical spine 
showed forward flexion to 70 degrees, backward extension to 
15 degrees, lateral flexion to 15 degrees and bilateral 
rotation to 15 degrees.  Range of motion testing of the 
lumbar spine showed forward flexion to 20 degrees, backward 
extension to 30 degrees, lateral flexion to 35 degrees and 
bilateral rotations to 30 degrees.  The examiner indicated 
that there was no painful motion of the cervical spine and 
there was painful motion of the last degree of range of 
motion of the lumbar spine.  It was indicated that there was 
moderate objective evidence of painful motion on all 
movements of the lumbar spine and mild objective evidence of 
painful motion all movements of the cervical spine.  There 
were mild cervical muscle spasms and moderate lumbar muscle 
spasms.  Muscle strength was normal in the arms and legs.  
There was mild tenderness to palpation on the cervical area 
and moderate tenderness to palpations on the lumbar area.  
There was evidence of mild cervical muscle spasms and 
moderate lumbar muscle spasms.  There was no muscle atrophy 
in the upper or lower extremities.  Gait was normal.  
Straight leg raising was negative bilaterally.  Ankle jerks 
were 1+ bilaterally and symmetric.  Knee jerks were 2+ 
bilaterally and symmetric.  The diagnoses were arthritis of 
the cervicolumbar spine and cervical and lumbar herniated 
nucleus pulposus with degenerative joint disease by MRI 
testing.  

On VA examination in April 2002, the veteran reported that 
his neck and low back pain had worsened since his last 
examination.  He complained of decreased flexibility and 
range of motion of both areas.  He reported cervical pain 
associated with range of motion was constant and radiated to 
the shoulders.  He complained of stiffness in neck muscles 
and denied atrophy or numbness of the upper extremities.  He 
reported constant burning low back pain which radiated to 
both feet.  He denied fecal or urinary incontinent or 
numbness.  He reported taking Naprosyn twice a day.  He 
indicated that precipitating factors were stationary 
positions such as sitting, standing and turning his head 
while driving.  An alleviating factor was changing position.  
On physical examination, back flexion was to 70 degrees, 
extension was to 15 degrees and bilateral lateral bending was 
to 10 degrees.  The examiner described cervical flexion as 
the veteran being able to touch chin to chest, extension was 
to 35 degrees, bilateral lateral bending was to 10 degrees 
and bilateral rotation was to 50 degrees.  The veteran 
complained of pain on range of motion of the neck and low 
back.  There were spasms of the cervical and lumbar 
paravertebral muscles.  Straight leg raising was negative.  
The diagnoses were cervical and lumbar myositis, severe 
cervical osteoarthritis and lumbar osteoarthritis and lumbar 
degenerative disc disease L5-S1 with associated concentric 
disc bulging.  The examiner indicated that the present 
herniated nucleus pulposis of the cervical and lumbar spine 
were secondary and related to the service-connected arthritis 
of the cervical and lumbar spine.

b.  Increased rating for lumbar spine disability

Service connection is currently in effect for myositis, 
osteoarthritis and degenerative joint disease L5-S1 with 
associated concentric disc bulging, currently evaluated as 20 
percent disabling.  The RO has variously evaluated the 
veteran's lumbar spine disability pursuant to Diagnostic 
Codes 5292 (limitation of motion of the lumbar spine) and 
5293 (intervertebral disc syndrome).  

Diagnostic Code 5292

Limitation of motion of the lumbar spine is evaluated as 
follows: slight (10 percent); moderate (20 percent); and 
severe (40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).  

Based on the evidence of record, the Board finds that the 
veteran's clinical picture referable to the service-connected 
low back disability does not reflect a level of impairment 
consistent with more than moderate functional limitation and 
a rating in excess of 20 percent under Diagnostic Code 5292 
is not warranted.  Range of motion testing showed that 
forward flexion was to 65 degrees in May 1997, to 70 degrees 
in December 1998, May 2000 and April 2002.  Backward 
extension was reported to be 20 degrees in May 1997, 30 
degrees in December 1998 and May 2000 and 15 degrees in April 
2002.  Bilateral lateral flexion was shown to be to 35 
degrees in May 1997, to 20 degrees in December 1998, to 35 
degrees in May 2000 and to 10 degrees in April 2002.  The VA 
examinations show fluctuation in limitation from examination 
to examination; flexion has been between 65 and 70 degrees, 
extension has been between 15 and 30 degrees, and bilateral 
lateral flexion has been between 10 and 35 degrees.  While 
these measurements indicate limitation of motion, overall 
they are moderate and not severe, in that they exhibit range 
of motion in between full motion and full limitation of 
motion.  Most recently, the veteran's service-connected 
lumbar spine disability has been manifested by symptoms that 
include tenderness to palpation and muscle spasm, but the 
benchmark for evaluating his lumbar spine disability is 
limitation of motion; severe limitation of lumbar spine 
motion has not been shown.  Therefore the clinical findings 
do not show severe limitation of motion in the lumbar spine 
which would warrant a 40 percent evaluation under Diagnostic 
Code 5292.



Diagnostic Code 5295

Under Diagnostic Code 5295, lumbosacral strain with 
characteristic pain on motion warrants a 10 percent 
evaluation; lumbosacral strain with muscle spasms on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position warrants a 20 percent evaluation; and 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

A 40 percent rating under Diagnostic Code 5295 is not 
warranted.  There are no clinical findings of any postural 
abnormalities or fixed deformity.  The results of range of 
motion testing are noted above and there is no indication of 
marked limitation of forward bending in the standing position 
or loss of lateral motion with osteo-arthritic changes.  
Accordingly, there is no clinical evidence of severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion which would warrant a 40 
percent rating under Diagnostic Code 5295.

As to whether additional functional limitation is shown to 
result from pain on use or during flare-ups, the VA 
examination reports indicated that straight leg raising tests 
were negative.  The veteran has complaints of pain on 
movement and has indicated that his lumbar spine disability 
increased with walking or standing for long periods of time 
and lifting or bending for objects.  There is no objective 
medical evidence of additional functional loss during flare-
ups.  The veteran's current 20 percent evaluation takes into 
account the functional limitation attributable to his pain on 
motion, the level of which is shown on his VA examinations.  
Accordingly, there is no basis for the assignment of a rating 
in excess of 20 percent of the basis of additional function 
limitation due to pain on use or during flare-ups of the 
service-connected lumbar spine disability.  

Diagnostic Code 5953

In the November 2002 supplemental statement of the case, the 
RO considered the criteria of Diagnostic Code 5293 to the 
veteran's lumbar spine disorder.  Under the rating criteria 
in effect prior to September 23, 2002, intervertebral disc 
syndrome was evaluated as follows: postoperative, cured (0 
percent); mild (10 percent); moderate; recurring attacks (20 
percent); severe; recurring attacks with intermittent relief 
(40 percent); and pronounced; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief (60 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months (60 percent); 
with incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 months 
(40 percent); with incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months (20 percent); and with incapacitating episodes 
having a total duration of at least 1 week but less than 2 
weeks during the past 12 months (10 percent).  67 Fed. Reg. 
54,345, 54,349 (Aug. 22, 2002) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293).  

Note (1) provides that for purposes of evaluations under 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.

Note (2) provides that when evaluating on the basis of 
chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.

Note (3) provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  Id. 

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  However, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  VAOPGCPREC 3-2000; see also 38 
U.S.C.A. § 5110(g) (West 2002).

Disability ratings under Diagnostic Code 5293 must consider 
painful motion and related factors articulated in sections 
4.40, 4.45, and 4.59, because limitation of motion is an 
element of degenerative disc disease.  VAOPGCPREC 36-97.

After a full review of the record, the Board concludes that a 
rating in excess of 20 percent for the veteran's lumbar spine 
disability under Diagnostic Code 5293 is not warranted.  The 
medical evidence shows that the veteran has complaints of low 
back pain and has been treated with pain medication.  There 
is evidence of a herniated nucleus pulposus with findings of 
lumbar paravertebral muscle spasms and muscle tenderness.  
The veteran had complaints of low back pain, but the clinical 
evidence does not show severe; recurring attacks with 
intermittent relief.  The evidence does not show that the 
veteran has sought outpatient treatment for the back 
disability since 1998.  The clinical findings do not show 
evidence of neurological findings of sciatic neuropathy or 
absent ankle jerk.  The Board finds that there is no basis to 
award a higher rating under either the old or new criteria of 
Diagnostic Code 5293.  The medical evidence during the entire 
appeal period does not show evidence of intervertebral disc 
syndrome manifested by severe; recurring attacks with 
intermittent relief which would warrant 40 percent rating 
under the old criteria of Diagnostic Code 5293.  The evidence 
does not show incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months, which would warrant a 40 percent rating under the new 
criteria of Diagnostic Code 5293.  

The Board notes that because ankylosis of the lumbar segment 
of the spine has not been diagnosed, Diagnostic Code 5289 is 
not for application.  38 C.F.R. Part 4 (2002).  Moreover, 
since the veteran has not suffered a fracture of bones of the 
lumbar segment of the spine, 38 C.F.R. Part 4, Diagnostic 
Code 5285 is also not for application in this case.

Accordingly, for the reasons discussed above, the currently 
assigned 20 percent rating for the veteran's lumbar spine 
disability adequately reflects the level of impairment 
pursuant to the schedular criteria.  The preponderance of the 
evidence is against the claim for a higher rating for 
service-connected lumbar spine disability.  

c.  Increased rating for cervical spine disability

Service connection is currently in effect for cervical 
myositis, severe cervical osteoarthritis, C5-6 small to 
moderate size central herniation, currently evaluated as 10 
percent disabling under Diagnostic Code 5290 pertaining to 
limitation of motion of the cervical spine.    

Limitation of motion of the cervical spine is evaluated as 
follows: slight (10 percent); moderate (20 percent); and 
severe (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2002).  

Diagnostic Code 5290

Based on the evidence of record, the Board finds that the 
clinical findings support a 20 percent rating, but no more, 
under Diagnostic Code 5290 for the service-connected cervical 
spine disability.  The findings show that forward flexion was 
to 30 degrees in May 1997 and December 1998, to 20 degrees in 
May 2000 and full in April 2002.  Backward extension was 
reported to be 30 degrees in May 1997 and December 1998, 15 
degrees in May 2000 and to 35 degrees in April 2002.  Lateral 
flexion was to 40 degrees bilaterally in May 1997, to 40 
degrees to the right and 10 degrees to the left in December 
1998, to 15 degrees bilaterally in May 2000 and to 10 degrees 
in April 2002.  Rotation was to 20 degrees bilaterally in May 
1997, to the right 30 degrees and to the left 10 degrees in 
December 1998, to 15 degrees bilaterally in May 2000 and to 
50 degrees bilaterally in April 2002.  These measurements 
indicate at most moderate limitation of motion of the 
cervical spine.  Severe limitation of motion is not shown.  
The Board finds that the clinical findings show moderate 
limitation of motion in the cervical spine which warrants a 
20 percent evaluation under Diagnostic Code 5290.  The 
clinical findings do not show severe limitation of motion and 
a 30 percent rating is not warranted in this case. 

Diagnostic Code 5293

As noted above, the RO has also evaluated the veteran's 
cervical spine disability under Diagnostic Code 5293 
pertaining to intervertebral disc syndrome.  The Board finds 
that a rating in excess of 20 percent for the veteran's 
cervical spine disability under Diagnostic Code 5293 is not 
warranted.  The medical evidence shows that the veteran has 
complaints of neck pain and has been treated with pain 
medication.  There is evidence of a herniated nucleus 
pulposus with findings of muscle spasm tenderness in the 
cervical spine.  The evidence does not show that the veteran 
has sought outpatient treatment for the back disability since 
1998.  The clinical findings do not evidence of neurological 
findings, including sciatic neuropathy or absent ankle jerk, 
associated with the cervical spine disability.  The Board 
finds that there is no basis to award a 40 percent rating 
under either the old or new criteria of Diagnostic Code 5293.  
The medical evidence during the entire appeal period does not 
show evidence of intervertebral disc syndrome manifested by 
severe; recurring attacks with intermittent relief which 
would warrant 40 percent rating under the old criteria of 
Diagnostic Code 5293.  The evidence does not show 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, which 
would warrant a 40 percent rating under the new criteria of 
Diagnostic Code 5293.  

The Board notes that because ankylosis of the cervical 
segment of the spine has not been diagnosed, Diagnostic Code 
5287 is not for application.  38 C.F.R. Part 4 (2002).  
Moreover, since the veteran has not suffered a fracture of 
bones of the cervical segment of the spine, 38 C.F.R. Part 4, 
Diagnostic Code 5285 is also not for application in this 
case.

The Board concludes that a 20 percent rating, but no more, is 
warranted for the veteran's cervical spine disability.  


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for a heart condition is 
reopened and the appeal is allowed to this extent only.  

Entitlement to an evaluation higher than 10 percent for the 
service-connected right ankle disability is denied.

Entitlement to a rating in excess of 20 percent for the 
service-connected lumbar spine disability is denied.

A rating of 20 percent, but no more, is granted for the 
service-connected cervical spine disability, subject to the 
regulations controlling to disbursement of VA monetary 
benefits.  


REMAND

In view of the above determination that the appellant's claim 
for service connection for a cardiovascular condition is 
reopened, the RO, consistent with the principles set forth in 
Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided an 
opportunity to further develop the record and conduct a de 
novo review of the reopened claim, based on the evidence in 
its entirety. 

The Board has reviewed the record and finds that additional 
development of the evidence with regard to the claim of 
service connection for a nervous condition is warranted.  

Accordingly, the case is remanded for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  Contact the veteran and request him 
to furnish the names and addresses of all 
health care providers from whom he has 
received treatment for his heart 
condition and the claimed nervous 
condition since discharge from service in 
1985.  Consent forms for the release to 
the VA of any private medical records 
should be obtained from the veteran.  
Thereafter, the RO should obtain copies 
of all identified treatment records of 
the veteran which are not currently in 
the file, including both private and VA 
records and associate them with the 
claims folder.



3.  Obtain treatment records of the 
veteran from Fort Sam Houston Medical 
Center for treatment of the claimed heart 
condition the years 1990 to the present.  
All records obtained should be associated 
with the record.

4.  After the above-mentioned records 
have been requested or obtained, afford 
the veteran a VA cardiovascular 
examination to determine the onset of the 
veteran's current heart disorder.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  The examiner should set 
forth all current diagnoses pertaining to 
the heart and should state an opinion as 
to whether it is at least as likely as 
not that the current heart condition is 
related to the findings of right bundle 
branch block shown in service and/or had 
its onset during active service.  

5.  After the above-mentioned records 
have been requested or obtained, afford 
the veteran a VA psychiatric examination 
to determine the nature and etiology of 
the veteran's psychiatric disorder.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  The examiner should set 
forth all current psychiatric diagnoses.  
If the veteran is diagnosed with a 
psychiatric disability other than PTSD, 
the examiner should provide an opinion, 
based on a review of all the evidence, as 
to whether it is likely, unlikely, or at 
least as likely as not that the diagnosed 
psychiatric disability is related to the 
veteran's active service or events 
therein.  If the veteran is diagnosed 
with PTSD, the examiner should specify: 
1) the inservice stressor(s), if any, 
reported by the veteran that are 
sufficient to produce PTSD; 2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and 3) whether there is a link 
between the current symptomatology and 
one or more in-service stressors that has 
been found by the examiner to be 
sufficient to produce PTSD.  A complete 
rationale for the opinions expressed 
should be provided.

6.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal as well 
as a summary of the evidence received 
since the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.



How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




